Citation Nr: 1017842	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This claim was previously before the Board in an October 2008 
remand to associate outstanding Social Security 
Administration (SSA) records with the claims file.  Such 
development has been completed.  The claim was returned to 
the Board for review and the Board denied the claim in a June 
2009 decision.  The Veteran appealed the case to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the Court vacated the Board's June 2009 
decision and remanded the case to the Board for failure to 
provide the Veteran with the steps necessary to verify his 
exposure to herbicides in service and failure to reach a 
credibility determination on the statements submitted by the 
Veteran and his fellow service members.  

The Veteran was notified of the Court's decision in a January 
2010 letter and given the option to submit additional 
information within 90 days.  The Veteran submitted additional 
evidence, specifically a lay statement from a fellow service 
member regarding exposure to herbicides, along with a request 
to have his case remanded to the RO for review of the newly 
submitted evidence.  

If a statement of the case or supplemental statement of the 
case (SSOC) is prepared before the receipt of further 
evidence, a SSOC must be issued to the Veteran, as provided 
in 38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  38 
C.F.R. § 19.37(a).  In this case, the newly obtained evidence 
was not duplicative of evidence already associated with the 
claims file, and is relevant to the issue because it may 
substantiate the Veteran's allegation that he was exposed to 
herbicides.  Furthermore, the Veteran specifically requested 
that the claim be remanded to the agency of original 
jurisdiction (AOJ) for consideration.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for readjudication of the issue on appeal and the 
issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to 
include consideration of the newly 
received evidence in a supplemental 
statement of the case, to include the 
statement received from the Veteran in 
April 2010.  See 38 C.F.R. § 19.31.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




